Citation Nr: 0638701	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-35 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
September 1971 and March 1974 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's appeal was initially before the Board in 
November 2004.  At that time, the Board issued a decision 
denying his claim.  The veteran appealed that decision to the 
Court of Appeals for Veterans Claims (Court).  In December 
2005, pursuant to a Joint Motion for Remand, the Court 
vacated and remanded the veteran's appeal to the Board.  In 
the Joint Motion for Remand, the parties agreed that VA had 
not fully assisted the veteran in developing his claim.  The 
veteran had submitted a VA Form 21-4142 in August 2002 
providing VA with the authority to obtain the veteran's 
treatment records from Dr. Arthur Spiegel for the period of 
January 2000 to the present.  The record does not reflect 
that this doctor's records were ever obtained.

In May 2006, the Board remanded the veteran's claim for the 
purpose of providing additional development.  The Board 
instructed that the RO request the veteran to identify all VA 
and non-VA medical care providers who have treated the 
veteran for his claimed right knee disorder.  A letter to 
that effect was sent to the veteran in June 2006.  The 
veteran responded in July 2006 identifying treatment only at 
a VA facility.  

In August 2006, the RO issued a Supplemental Statement of the 
Case readjudicating the veteran's claim.  In its Reasons and 
Bases, the RO admitted that it had the August 2002 VA Form 
21-4142 for Dr. Spiegel but that, based upon new Federal 
privacy rules, a new form had to be completed.  Although the 
June 2006 letter to the veteran requested he identify any 
additional relevant medical evidence, the veteran failed to 
identify treatment by Dr. Spiegel or to provide a newly 
completed VA Form 21-4142 for Dr. Spiegel.  Thus the RO did 
not attempt to obtain the veteran's treatment records from 
this doctor.

The Board finds that the RO did not sufficiently develop the 
veteran's claim since the Board's May 2005 remand.  The 
veteran was not properly notified prior to the readjudication 
of his claim that his August 2002 VA Form 21-4142 was 
inadequate under the current privacy laws, and thus VA could 
not use it to obtain Dr. Spiegel's treatment records.  The 
veteran had already identified Dr. Spiegel as a treating 
physician and provided a VA Form 21-4142.  Without notice 
that the old VA Form 21-4142 was inadequate, the veteran had 
no way of knowing that he needed to submit a newly completed 
VA Form 21-4142 to authorize VA to obtain Dr. Spiegel's 
treatment records.  

Thus on remand, the veteran should be notified specifically 
that he needs to complete a new VA Form 21-4142 to authorize 
VA to obtain Dr. Spiegel's treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that he 
complete a new VA Form 21-4142 authorizing VA 
to obtain the treatment records of Dr. Arthur 
Spiegel.  If the veteran provides the newly 
completed VA Form 21-4142, request the 
medical records identified.  In making the 
request, specify that copies of the actual 
treatment records, as opposed to summaries, 
are needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

